Continental Alloy Wheel Corporation S-1/A Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Continental Alloy Wheel Corporation We hereby consent to the use of our Report of Independent Registered Public Accounting Firm, dated November 8, 2011, on our audit of the financial statements of Continental Alloy Wheel Corporation as of December 31, 2010 and for the period from December 28, 2010 (date of inception) through December 31, 2010,in the Registration Statement on Form S-1/A dated November 8, 2011. CHILD, VAN WAGONER & BRADSHAW, PLLC Salt Lake City, Utah November 8, 2011
